DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 11/09/2021 is accepted.
The oath submitted on 11/09/2021 is accepted.
The drawings submitted on 11/09/2021 are accepted.
The IDS submitted on 11/09/2021has been considered.
No foreign priority has been claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent No. US 10091101 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of the patented claims (See tables below).

17/522812
US 10091101 B2
claim 1. A wireless device, comprising:
claim 1. A wireless device, comprising:
a first transceiver coupled to a first network;
a wired transceiver configured for transfer of data packets via a wired network;
a second transceiver coupled to a second network; and
a wireless transceiver configured for transfer of data packets via a wireless network;
a switch coupled to the first transceiver and the second transceiver,
medium switching logic 
wherein the switch is configured to select one of the first transceiver and the second transceiver
select one of the wireless transceiver and the wired transceiver to be used for initial transmission of the data packet
based on a first value associated with the first network and a second value associated with the second network.
the medium switching logic is configured to: maintain a wireless network confidence rating value that is indicative of packet transfer reliability of the wireless network; maintain a wired network confidence rating value that is indicative of packet transfer reliability of the wired network; 
See recitation of claim 4 below
based on which of the wireless confidence rating value and the wired confidence rating value is indicative of a higher likelihood of the packet being successfully transmitted;
Omitted; however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184
and route the packet to the selected transceiver for transmission
claim 2. the first network is a wired network; and the second network is a wireless network
recited in claim 1 of US 10091101 B2
claim 3. the first value Is a first confidence rating for the first network; and the second value is a second confidence rating for the second network
recited in claim 1 of US 10091101 B2
claim 4. the switch is configured to select one of the first transceiver and the second transceiver based on which of the first network and the second network has a highest confidence rating indicating a higher likelihood of successful packet transmission
recited in claim 1 of US 10091101 B2
claim 10. The wireless device of claim 9, wherein: the switch is configured to update a confidence rating associated with one of the first network and the second network based on the reliability information received.
5. The wireless device of claim 3, wherein the medium switching logic is configured to adjust the confidence rating value associated with the selected transceiver based on results of each transmission attempt using the selected transceiver


Claims 11, 13, 14, 17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 17, 18 of U.S. Patent No. US 11201821 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of the patented claims (See tables below).

17/522812
US 11201821 B2
claim 11. A method, comprising:
claim 10. A method comprising: receiving a value to transmit between a first node and a second node, wherein the first node and the second node are coupled by a first network and a second network that is separate and independent from the first network;
receiving, by a switch, a first value associated with a first network coupled to a first transceiver;
determining a first confidence rating value for the first network based on at least one of: a received signal strength indicator of the first network or a link quality indicator of the first network
receiving, by the switch, a second value associated with a second network coupled to a second transceiver; and
determining a second confidence rating value for the second network based on at least one of: a received signal strength indicator of the second network or a link quality indicator of the second network
selecting, by the switch, one of the first transceiver and the second transceiver based on the first value and the second value
selecting a network for transmitting the value from between the first network and the second network based on the first confidence rating value and the second confidence rating value;
Omitted; however, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184
transmitting the value between the first node and the second node via the selected network; and
See recitations in claim 17
based upon transmitting of the value over the selected network is unsuccessful within a first number of retransmission attempts, transmitting the value over an alternate network within a second number of retransmission attempts
claim 13. the first value Is a first confidence rating for the first network; and the second value is a second confidence rating for the second network
recited in claims 1/17 of US 11201821 B2
claim 14. the switch is configured to select one of the first transceiver and the second transceiver based on which of the first network and the second network has a highest confidence rating indicating a higher likelihood of successful packet transmission
recited in claims 1/17 of US 11201821 B2
claim 17. alternating, by the switch, between selection of the first network and the second network for attempted transmission of a packet between until the packet is successfully transmitted or a number of transmission attempts equals a maximum number of transmission attempts
recited in claims 1/17 of US 11201821 B2
claim 19. in response to each alternate attempt at transmission of the packet, the switch is configured to receive reliability information associated with one of the first network and the second network
claim 12. the first confidence rating value is determined based on a packet delivery ratio of the first network; and the second confidence rating value is determined based a packet delivery ratio of the second network
claim 20. the switch is configured to update a confidence rating associated with one of the first network and the second network based on the reliability information received
claim 18. the instructions to determine the first confidence rating value include instructions to determine the first confidence rating value further based on a packet delivery ratio of the first network



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 7, 9 – 14, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20100202358 A1) in view of Livet et al. (US 20060221998 A1).

Regarding claim 1, Wu et al. a wireless device (Wu et al., FIG. 1A, apparatus 10), comprising: 
a first transceiver (Wu et al., FIG. 1A, wired network transmission unit 151) coupled to a first network (Wu et al., [0018] the wired network transmission unit can be an Ethernet transmission unit or any current wired transmission unit); 
a second transceiver (Wu et al., [0018] FIG. 1A, wireless network transmission unit 152) coupled to a second network (Wu et al., [0018] the wireless network transmission unit can be a wireless network transmission unit complying with IEEE 802.11a/b/g/n standard or any current wireless transmission unit); and 
a switch (Wu et al., FIG. 1A, control unit 14) coupled to the first transceiver and the second transceiver (Wu et al., [0018] the control unit couples to the wired network transmission unit and the wireless network transmission unit), 
wherein the switch is configured to select one of the first transceiver and the second transceiver (Wu et al., [0018] the control unit selects the wired network transmission unit, the wireless network transmission unit, or simultaneously the above two transmission units to achieve network fail-over or network teaming; [0025] the control unit selects either the wired network transmission unit or the wireless network transmission unit as the major transmission unit).
Wu et al. does not expressly disclose the selection is based on a first value associated with the first network and a second value associated with the second network.
Livet et al., for example, from an analogous field of endeavor (Livet et al., [0014] a transmit/receive unit (TRU) may include multiple interfaces, where the interfaces may be a wired interface, such as Ethernet, fast Ethernet, gigabit Ethernet, or the like, or a wireless interface, such as WiFi, IEEE 802.11b, 802.11a or 802.11g, 802.16, Bluetooth.TM., cellular interface, or the like) discloses the selection is based on a first value associated with the first network (Livet et al., [0015] the TRU monitors each link and dynamically selects a link with the best performance in accordance with predetermined criteria, where the criteria for performance evaluation include, but are not limited to, optimization of resources, a security, a quality of service (QoS), or the like) and a second value associated with the second network (Livet et al., [0018] the first TRU decides the best link between the first TRU and the second TRU based on statistics of the received response packets, where the statistics include, but are not limited to, a received signal strength indicator (RSSI), a signal-to-noise ratio (SNR), a bit error rate (BER), a frame error rate (FER) and delay of the response packets).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the selection is based on a first value associated with the first network and a second value associated with the second network as taught by Livet et al. with the system of Wu et al. in order to dynamically select the best transmission link (Livet et al., [0025]).

Regarding claims 2, 12, Wu et al. – Livet et al. disclose the first network is a wired network (Wu et al., [0023] the inter media driver selects the path of the first packet P1 to transmit the packet P through the first media access controller and the first physical layer circuit via a wired means to the base station); and the second network is a wireless network (Wu et al., [0023] the inter media driver selects the path of the second packet P2 to transmit the packet P through the second media access controller and the second physical layer circuit via a wireless means to the base station).

Regarding claims 3, 13, Wu et al. – Livet et al. disclose the first value Is a first confidence rating for the first network (Livet et al., [0015] the TRU monitors each link and dynamically selects a link with the best performance in accordance with predetermined criteria, where the criteria for performance evaluation include, but are not limited to, optimization of resources, a security, a quality of service (QoS), or the like); and the second value is a second confidence rating for the second network (Livet et al., [0018] the first TRU decides the best link between the first TRU and the second TRU based on statistics of the received response packets, where the statistics include, but are not limited to, a received signal strength indicator (RSSI), a signal-to-noise ratio (SNR), a bit error rate (BER), a frame error rate (FER) and delay of the response packets).  The motivation is the same as in claim 1.

Regarding claims 4, 14, Wu et al. – Livet et al. disclose the switch is configured to select one of the first transceiver and the second transceiver (Wu et al., [0023] the inter media driver selects the path of the first packet P1 to transmit the packet P through the first media access controller and the first physical layer circuit via a wired means to the base station or selects the path of the second packet P2 to transmit the packet P through the second media access controller and the second physical layer circuit via a wireless means to the base station; [0025] the control unit selects either the wired network transmission unit or the wireless network transmission unit as the major transmission unit) based on which of the first network and the second network has a highest confidence rating indicating a higher likelihood of successful packet transmission (Livet et al., [0015] the TRU monitors each link and dynamically selects a link with the best performance in accordance with predetermined criteria, where the criteria for performance evaluation include, but are not limited to, optimization of resources, a security, a quality of service (QoS), or the like).  The motivation is the same as in claim 1.

Regarding claims 7, 17, Wu et al. – Livet et al. disclose alternate attempting transmission of a packet between the first network and the second network until the packet is successfully transmitted (Livet et al., [0020] if there is a link having a better quality than the currently selected link, the DLS layer of the second TRU sends a recommendation to the first TRU, the DLS layer of the first TRU may accept the recommendation and change the interface to the recommended one) or a number of transmission attempts equals a maximum number of transmission attempts (Wu et al., [0025] when the wired network is the major transmission medium, if the wired network is disconnected, the control unit detects that the wired network transmission unit cannot transmit the first packet P1 and then converts the format of the first packet P1 into the wireless network format and thereby continues to transmit the packet through the wireless network transmission unit and when the wireless network is the major transmission medium, the wired network is the fail-over system).  The motivation is the same as in claim 1.

Regarding claims 9, 19, Wu et al. – Livet et al. disclose in response to each alternate attempt at transmission of the packet (Livet et al., [0018] the first TRU decides the best link between the first TRU and the second TRU based on statistics of the received response packets), the switch is configured to receive reliability information associated with one of the first network and the second network (Livet et al., [0025] the first TRU then selects a link for a new data packet to the second TRU based on predetermined criteria).  The motivation is the same as in claim 1.

Regarding claims 10, 20, Wu et al. – Livet et al. disclose the switch is configured to update a confidence rating (Livet et al., [0020] the DLS layer of the first TRU may accept the recommendation and change the interface to the recommended one, according to the feedback from the second TRU) associated with one of the first network and the second network based on the reliability information received (Livet et al., [0020] the DLS layer of the first TRU may accept the recommendation and change the interface to the recommended one, according to the feedback from the second TRU).  The motivation is the same as in claim 1.

Regarding claim 11, Wu et al. a method, comprising: receiving, by a switch (Wu et al., FIG. 1A, control unit 14), associated with a first network (Wu et al., [0009] the wired network transmission unit transmits and receives a first packet through a wired means) coupled to a first transceiver (Wu et al., [0018] the wired network transmission unit can be an Ethernet transmission unit or any current wired transmission unit); 
receiving, by the switch, associated with a second network (Wu et al., [0009] the wireless network transmission unit transmits and receives a second packet through a wireless means) coupled to a second transceiver (Wu et al., [0018] the wireless network transmission unit can be a wireless network transmission unit complying with IEEE 802.11a/b/g/n standard or any current wireless transmission unit); and 
selecting, by the switch, one of the first transceiver and the second transceiver (Wu et al., [0018] the control unit selects the wired network transmission unit, the wireless network transmission unit, or simultaneously the above two transmission units to achieve network fail-over or network teaming; [0025] the control unit selects either the wired network transmission unit or the wireless network transmission unit as the major transmission unit).
Wu et al. does not expressly disclose the selection is based on a first value associated with the first network and a second value associated with the second network.
Livet et al., for example, from an analogous field of endeavor (Livet et al., [0014] a transmit/receive unit (TRU) may include multiple interfaces, where the interfaces may be a wired interface, such as Ethernet, fast Ethernet, gigabit Ethernet, or the like, or a wireless interface, such as WiFi, IEEE 802.11b, 802.11a or 802.11g, 802.16, Bluetooth.TM., cellular interface, or the like) discloses the selection is based on a first value associated with the first network (Livet et al., [0015] the TRU monitors each link and dynamically selects a link with the best performance in accordance with predetermined criteria, where the criteria for performance evaluation include, but are not limited to, optimization of resources, a security, a quality of service (QoS), or the like) and a second value associated with the second network (Livet et al., [0018] the first TRU decides the best link between the first TRU and the second TRU based on statistics of the received response packets, where the statistics include, but are not limited to, a received signal strength indicator (RSSI), a signal-to-noise ratio (SNR), a bit error rate (BER), a frame error rate (FER) and delay of the response packets).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the selection is based on a first value associated with the first network and a second value associated with the second network as taught by Livet et al. with the system of Wu et al. in order to dynamically select the best transmission link (Livet et al., [0025]).
Claims 5, 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. and Livet et al., as applied to claim 1, further in view of Wu et al. (US 20080279101 A1), hereinafter Das et al.

Regarding claims 5, 15, Wu et al. – Livet et al. disclose the switch is configured to randomly select one of the first transceiver and the second transceiver (Wu et al., [0023] the inter media driver selects the path of the first packet P1 to transmit the packet P through the first media access controller and the first physical layer circuit via a wired means to the base station or selects the path of the second packet P2 to transmit the packet P through the second media access controller and the second physical layer circuit via a wireless means to the base station; [0025] since usually the wired network transmission is faster and more stable, the wired network is selected as the major transmission medium and the wireless network is the fail-over system).
Wu et al. and Livet et al. do not expressly disclose the first confidence rating equaling the second confidence rating.
Das et al., for example, from an analogous field of endeavor (Das et al., [0116] a Markovian metric introduces context information into the cost modeling, where the cost of sending a packet or a stream of packets across a link is allowed to depend on where the packet or the stream arrived from) discloses the first confidence rating equaling the second confidence rating (Das et al., [0118] the conventional routing metric can be viewed as a special case of the Markovian metric where all of the conditional link costs are equal to their unconditional counterparts).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the first confidence rating equaling the second confidence rating as taught by Das et al. with the combined system of Wu et al. - Livet et al. in order to find the link costs (Das et al., [0121]).

Regarding claim 6, 16, Wu et al. – Livet et al. - Das et al. disclose in response to the first confidence rating equaling the second confidence rating (Das et al., [0118] the conventional routing metric can be viewed as a special case of the Markovian metric where all of the conditional link costs are equal to their unconditional counterparts), the switch is configured to select one of the first transceiver and the second transceiver based on a next criterion (Livet et al., [0026] if the first TRU determines that the QoS or link reliability is not very critical for the next packet, the first TRU may select a link based on resource usage and chooses a link that consumes least resources).  The motivation is the same as in claim 5.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. and Livet et al., as applied to claim 1, further in view of Yun et al. (US 20140122956 A1).

Regarding claims 8, 18, Wu et al. and Livet et al. do not expressly disclose in response to the maximum number of transmission attempts being reached, the switch is configured to drop the packet, which is well known in the art as evidenced by Yun et al.
Yun et al., from an analogous field of endeavor (Yun et al., [0025] when transmission of a message from a message source to a message destination fails, that is, the source does not receive an ACK message in a certain time period after the source transmits a message, the communication unit of the message retransmission apparatus in the source stores the message as a non-transmission message to the storage unit), discloses in response to the maximum number of transmission attempts being reached (Yun et al., [0033] if the message transmission has failed until the retransmission period reaches the maximum period or the number of retransmissions of the non-transmission message reaches a predetermined reference number), the switch is configured to drop the packet (Yun et al., [0033] the communication unit may stop transmitting of the non-transmission message and delete the message from the storage unit).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine in response to the maximum number of transmission attempts being reached, the switch is configured to drop the packet as taught by Yun et al. with the combined system of Wu et al. - Livet et al. in order to reduce system load and enhance retransmission efficiency (Yun et al., [0034]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (WO 2008095127 A2) is cited to show a Hybrid wired and wireless Universal Access Network (RizoNet) comprising dynamically deployed switches that may connect to multiple networks, such as Mobile Cellular networks, Internet, PSTN, a fixed wireless backhauling network, a cable network, a wired local area network (LAN), a WiFi/WiMax network, and combinations thereof which are interconnected with each other via wired or wireless link connections as performance allows for end-to-end quality of service, that is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416